UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6232


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TYREE CRAIG JONES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:15-cr-00226-FDW-DSC-2)


Submitted: July 3, 2018                                           Decided: July 12, 2018


Before GREGORY, Chief Judge, and TRAXLER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyree Craig Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyree Craig Jones appeals the district court’s text-only order denying his post-

conviction motion to dismiss his criminal case for lack of jurisdiction filed pursuant to Fed.

R. Civ. P. 60(b)(4). The Federal Rules of Civil Procedure do not provide a vehicle by

which Jones may challenge his criminal judgment. See Fed. R. Civ. P. 1, 81; United

States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (“Rule 60(b) simply does not

provide relief from judgment in a criminal case.”). We therefore affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2